Mr. Justice Yerger
delivered the opinion of the court.
This case falls directly within the rule laid down in Parham v. Randolph, 4 How. R. 435, in which the court held, that where the vendor makes fraudulent misrepresentations in relation to the title of the land, the vendee will not be compelled to resort to an action at law on his covenants of warranty on failure of title, but may go into equity for relief, although there has been no eviction by the paramount title. This rule, wc think, lays down the law correctly on this subject; it has not been changed by any subsequent decision that has fallen under our notice. According to the principles laid down in it, the complainant was entitled to the relief asked by his bill. The court below erred, therefore, in sustaining the demurrer. The decree is reversed, and the cause remanded, with leave to the defendants to answer in thirty days.
Decree affirmed.